       Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 1 of 39



                          UNITED STATES DISTRICT COURT

                                          FOR THE


                            DISTRICT OF MASSACHUSETTS




UNITED STATES OF AMERICA,:

V.                                          Case No. 19-cr-10080




MOSSIMO GIANNULLI and LORI
LOUGHLIN,                :
                      Defendants.           MEMORANDUM




Robert A. Heghmann,                         May 14,2020
Intervenor.



     MEMORANDUM IN SUPPORT OF THE MOTION TO INTERVENE AND MOTION
                             FOR PERMANENT INJUNCTION

                               PRELIMINARY STATEMENT

        The Intervenor, Robert A. Heghmann, (hereinafter 'Tntevenor") hereby files his Motion to

Intervene, Motion for Permanent Injunction and this Supporting Memorandum of Law using this
Court's record ofthe persecution ofMosimmo Giannulli and Lori Loughlin as the principal points
ofreference. Although the points and authorities set forth in the Motions and Memorandum apply
to more than Ms. Loughlin and Mr. Giannulli, because Ms. Loughlin is the highest profile
defendant remaining in the Varsity Blues Investigation, the public record is most complete with
regard to her and her husband. Therefore, I used that record in preparing the Motions and
Memorandum.
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 2 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 3 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 4 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 5 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 6 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 7 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 8 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 9 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 10 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 11 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 12 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 13 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 14 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 15 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 16 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 17 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 18 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 19 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 20 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 21 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 22 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 23 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 24 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 25 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 26 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 27 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 28 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 29 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 30 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 31 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 32 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 33 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 34 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 35 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 36 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 37 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 38 of 39
Case 1:19-cr-10080-NMG Document 1207-3 Filed 05/18/20 Page 39 of 39
